PER CURIAM:
This claim was submitted upon a written stipulation based upon the following facts: Claimants are the owners of real property on Route 3, Salem, Doddridge County, West Virginia. On May 18, 1982, respondent’s crews placed Torodon 10-K pellets along County Route 25 to kill multiflora rose bushes. As a result, claimants’ pine tree was killed. The loss of the tree was due to the negligence of respondent in placing the pellets in the vicinity of the tree. The parties have agreed that $1,000.00 is a fair and equitable estimate of the damages sustained. In view of the foregoing, the Court makes an award to claimants in the amount of $1,000.00.
Award of $1,000.00.